A judgment, as defined by the text-writers, is: "The law's last word in a judicial controversy." It must be complete and certain in itself, and must appear to be the act and adjudication of a court of competent jurisdiction and not a mere memorandum of the court, usually called "bench notes," or the recitals of the clerk as to what took place on the trial. The rule in this state, requiring all of the formalities incident to judgments at common law, has been somewhat relaxed, but it has always been held in criminal cases that there must be an arraignment and plea, an adjudication by the court as to the issues involved, and a sentence by the court. In the case of Wells v. State, on rehearing, 19 Ala. App. 403, 97 So. 681, many of the decisions of this court and of the Supreme Court bearing on these questions were collated and discussed. There it was pointed out that the recitals of the clerk as to what took place were not adjudications by the court. What purports to be the "judgment of the court" in the instant case is not even as definite as the entry in the Wells Case, supra. In this case there is no arraignment of the defendant. It does not appear that the defendant was present throughout the trial. There is no adjudication of guilt and no order of court pronouncing sentence. Sufficient authority for the above holding is Wells Case, supra, and authorities there cited. The judgment appealed from is error.
It will not be necessary to pass upon the sufficiency of the verdict; it being assumed that on another trial a proper verdict will be rendered.
We do not pass upon the numerous refused charges. None of them present any new or novel proposition of law and probably on another trial such of them as assert correct legal propositions will be given if requested, or be covered by the court in his oral charge. *Page 168 
For the errors pointed out, the judgment is reversed, and the cause is remanded.
Reversed and remanded.